                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

UNITED STATES OF AMERICA                   §
                                           §
v.                                         §      CRIMINAL NO. 9:18-CR-43
                                           §      JUDGE CRONE
WINFRED EARL WARE                          §

                                   NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF THIS COURT:

         WINFRED E. WARE, defendant, files this notice of appeal to the 5th Circuit Court of

Appeals of the conviction in Criminal No. 9:18-CR-43. Defendant moves the Court to proceed in

forma pauperis with his appeal and asks the Court for appointment of a different attorney to

represent him on appeal.

         Defendant gives Notice of Appeal of the Judgment and Sentence entered on or about

November 26, 2019. This Appeal is taken from the United States District Court Eastern District

of Texas Lufkin Division, the Honorable Judge Marcia A. Crone presiding. Criminal No. 9:18-

CR-43.

                                                  Respectfully submitted,

                                                  /s/ Greg Gladden
                                                  GREG GLADDEN
                                                  Law Office of Greg Gladden
                                                  3017 Houston Avenue
                                                  Houston, Texas 77009
                                                  Phone: 713.880.0333
                                                  Fax: 713.880.4018
                                                  State Bar No. 07991300
                                CERTIFICATE OF SERVICE
                I hereby certify that on November 11, 2019, I electronically filed the foregoing
Notice of Appeal with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to all parties registered for CM/ECF and via email to Lauren Gaston at
lauren.gaston@usdoj.gov

                                       LAUREN GASTON
                                   EASTERN DISTRICT OF TEXAS
                                Assistant United States Attorney
                                    Office of U S Attorney
                                        415 S. First St.,
                                           Suite 201
                                         Lufkin, Texas
                                             75901

                                                    /s/ Greg Gladden
                                                    Greg Gladden
